Justice VOLLACK
dissenting as to part II but concurring in parts III and IV:
The majority holds that the doctrine of revival cannot operate to resurrect the 1986 death penalty statute to serve as a basis for imposition of that punishment in this case. I respectfully disagree. The doctrine, as applied in this case, reactivated a valid prior act — the 1986 statute — when a subsequent version of the act — the 1988 statute — was declared unconstitutional.1
I.
Revival is the process by which legal existence and force is judicially restored to a statute that has been expressly or impliedly repealed, or repealed by operation of law. 1 Norman J. Singer, Sutherland Statutory Construction §§ 2.07, 22.26 (4th ed. 1985) [hereinafter “Stat. Constr.”]. The judiciary has employed the doctrine when confronted with the consequences of an unconstitutional statute. Stat. Constr. § 2.07 (stating that the institution of judicial review of the constitutionality of legislative enactments raises incidental questions regarding the legal effects of such statutes and the actions taken pursuant to those statutes).
It is well settled that “[a] decision holding a statutory provision invalid has the effect of reactivating a prior statute which the invalid act had displaced.” Stat. Constr. § 2.07; see also State ex rel. Boyd v. Green, 355 So.2d 789, 794-95 (Fla.1978) (“Where a repealing act is adjudged unconstitutional, the statute (or in this case the rule) it attempts to replace remains in force.”); In re Hunter, 387 So.2d 1086, 1090 (La.1980) (“An unconstitutional statute which purports to repeal a prior statute by specific provision is ineffective to do so where, under standard rules governing separability, a hiatus in the law would result from the impossibility of substituting the invalid affirmative provisions for the legislation that was repealed.”); State v. Ron-deau, 89 N.M. 408, 412-13, 553 P.2d 688, 692-93 (1976) (“An unconstitutional act is as inoperative as if it had never been passed, and the subsequent unconstitutional act cannot repeal the existing law.”); *235State v. Clark, 367 N.W.2d 168, 169 (N.D. 1985) (“[Wjhen legislation that is enacted to repeal, amend or otherwise modify an existing statute, is declared unconstitutional, it is a nullity and cannot affect the existing statute in any manner. Rather, the extant statute remains operative without regard to the unsuccessful and invalid legislation.”); State ex rel. Burns v. Steely, 600 P.2d 367, 368 (Okla.Crim.App.1979) (recognizing the rule set out in Stat. Constr. § 2.07 as the general rule followed by courts across the nation); State v. Driver, 598 S.W.2d 774, 776 (Tenn.1980) (“An unconstitutional act designed to amend or supersede an existing law does not repeal or change the former valid act but leaves it in full force and effect.”); State v. Dixon, 530 S.W.2d 73, 74-75 (Tenn.1975) (“An unconstitutional act designed to amend or supersede an existing law does not repeal or change the former valid act but leaves it in full force and effect.”); Ex parte Crisp, 643 S.W.2d 487, 491-92 (Tex.Ct.App.1982) (“It is the general rule that an invalid or unconstitutional act cannot repeal a valid statute. Moreover, where an amendment to an act is declared invalid, the original act remains in full force and effect.”), affd, 661 S.W.2d 944 (Tex. Crim.App.1983); Jenkins v. Belling-ham Mun. Court, 95 Wash.2d 574, 627 P.2d 1316, 1320 (1981) (“[I]f a statute is repealed by a subsequent enactment and the subsequent enactment is declared unconstitutional, such unconstitutionality renders the repealing act invalid. The former act is deemed unaffected by the void repealing enactment, leaving the former statute in full force and effect.”).
The Tennessee Supreme Court, for example, employed the doctrine of revival in a case where the defendant was convicted of first degree murder but appealed his conviction on the grounds that the court had found the first degree murder statute unconstitutional after his conviction. State v. Dixon, 530 S.W.2d at 74. The Dixon court concluded that the first degree murder conviction was valid. The court found that, while the most recent statute was unconstitutional, the prior first degree murder statute had been revived and could support a conviction. Id. at 75.
The New Mexico Supreme Court also employed the doctrine of revival in a case where two defendants were convicted of first degree murder. State v. Rondeau, 553 P.2d at 692-93. The Rondeau court examined whether the sentencing authority, in its statutory death penalty scheme, satisfied the requirements of Woodson v. North Carolina, 428 U.S. 280, 96 S.Ct. 2978, 49 L.Ed.2d 944 (1976). In construing its statutory scheme, the New Mexico Supreme Court concluded that the current sentencing scheme imposing a penalty of death was unconstitutional because it did not. The court recognized generally that the predecessor sentencing scheme would be revived. Rondeau, 553 P.2d at 692-93. The court found, however, that the preceding scheme for imposition of the penalty of death was also unconstitutional. Id. at 693. The court concluded that the section authorizing a maximum punishment of life imprisonment was not rendered unconstitutional and applied it to the case.
II.
The Colorado judiciary has followed the doctrine of revival. White v. District Court, 180 Colo. 147, 150, 503 P.2d 340, 341, (1972) (holding that where a newer statute was found unconstitutional, an older statute was not deemed repealed because this court would otherwise have to adopt the meritless presumption that the legislature intended to create a void in the law); see also People v. Brown, 632 P.2d 1025 (Colo.1981); People v. Mason, 192 Colo. 5, 555 P.2d 518 (1976); People v. Emig, 191 Colo. 223, 552 P.2d 312 (1976).
Under the doctrine of revival, where an act in its entirety is found unconstitutional, its predecessor is restored to its full force and effect.2 Stat. Constr. § 2.07; see also cases cited supra pages 234-235. In People v. Young, 814 P.2d 834, 847 (Colo.1991), this court held that “[bjecause we conclude *236that [the 1988] statute does not assure a constitutionally certain and reliable verdict of death under the Colorado Constitution, we are persuaded that section 16-11-103 is invalid on its face.” This court premised its finding of constitutional infirmity on the 1988 statute. Id. at 840-42.
This court previously found the predecessor statute — the 1986 statute — to be constitutional. People v. Young, 814 P.2d at 840; People v. Davis, 794 P.2d 159, 170-75 (Colo.1990), cert. denied, — U.S. —, 111 S.Ct. 662, 112 L.Ed.2d 656 (1991). Accordingly, when this court invalidated the 1988 version of section 16-11-103 in its entirety, its predecessor — the 1986 statute — was revived. The 1986 statute thus provides the scheme for punishment of class 1 felonies in this case.3

. I will refer to the amendments to § 16 — 11— 103, 8A C.R.S. (1986), appearing in the 1988 supplement to that section, as “the 1988 statute.” I will refer to § 16-11-103, 8A C.R.S. (1986), as "the 1986 statute."


. Because this court invalidated all of § 16 — 11— 103 in People v. Young, 814 P.2d 834, 846-47 (Colo.1991), we cannot now consider what ef-feet, if any, a severability clause would have on revival analysis.


. The defendant asserts that revival of the 1986 statute violates various rights guaranteed by the United States and Colorado Constitutions. In view of the conclusion of a majority of the court that the 1986 statute is not revived, these arguments need not be addressed at this time.